Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-22-2006

USA v. Dixon
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-4865




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"USA v. Dixon" (2006). 2006 Decisions. Paper 1396.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1396


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
APS-141                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                      NO: 05-4865

                            UNITED STATES OF AMERICA

                                             v.

                             CURTIS MARSHALL DIXON,
                                                              Appellant
                                    _______________

                    On Appeal From the United States District Court
                        For the Eastern District of Pennsylvania
                             (D.C. Crim. No. 00-cr-00146)
                        District Judge: Honorable Marvin Katz
                    _______________________________________

               Submitted Under Third Circuit L.A.R. 27.4 and I.O.P. 10.6
                                 February 24, 2006

           Before: SLOVITER, MCKEE AND FISHER, CIRCUIT JUDGES

                                 (Filed March 22, 2006)
                               _______________________

                                       OPINION
                               _______________________

PER CURIAM

       Curtis Dixon appeals from the denial of a motion under Federal Rule of Civil

Procedure 60(b) to vacate the District Court’s order denying his previous Rule 60(b)

motion, which in turn sought relief from the court’s order denying his petition pursuant to

28 U.S.C. § 224. For reasons that follow, we will affirm.
        In 2000, Dixon was convicted of drug and firearm offenses, for which he is

serving a term of 135 months’ imprisonment. We affirmed the conviction and sentence.

In December 2003, Dixon filed a petition under 28 U.S.C. § 2241 seeking to quash the

search warrants which led to his conviction on the grounds that were unsupported by

probable cause. In January 2004, the District Court denied the petition because Dixon’s

claims are not cognizable under § 2241; rather, they should be brought under 28 U.S.C. §

2255.

        Dixon appealed, but we dismissed the appeal as untimely. He then returned to the

District Court and filed a motion to vacate the District Court’s prior order under Rule

60(b). The District Court denied the motion and we affirmed, United States v. Dixon,

C.A. No. 05-2592, explaining that Dixon’s claims should have been brought under

section 2255. In re Dorsainvil,119 F.3d 245, 251 (3d Cir. 1997).

        Despite our explanation, in August 2005 Dixon filed another 60(b) motion, this

time challenging the denial of his previous 60(b) motion. The District Court denied the

motion, citing both its order denying Dixon’s previous motion and our affirmance. This

appeal followed.

        We have jurisdiction under 28 U.S.C. § 1291 and review the District Court’s

decision for abuse of discretion. Pridgen v. Shannon, 380 F.3d 721 (3d Cir. 2004). In

light of the decision in Dixon’s previous appeal, the District Court had little choice but to

deny Dixon’s motion and, thus, did not abuse its discretion in doing so. Accordingly, we



                                              2
will affirm the judgment of the District Court. To the extent that Dixon’s “motion in

support of summary action” seeks an order vacating or reversing the District Court’s

judgment, the motion is denied.1




   1
      Dixon was advised that this Court would consider whether to issue a certificate of
appealability. To the extent Dixon is properly regarded as proceeding under § 2241, a
certificate of appealability is not necessary. See 28 U.S.C. § 2253(c); Padilla v. United
States, 416 F.3d 424 (5 th Cir. 2005). To the extent a certificate of appealability is
required, we decline to issue one.